Citation Nr: 1014437	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-41 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for shrapnel wound of the right thigh involving 
muscle injury.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic degenerative arthritis of the left ankle.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to June 1969, 
and from February 1974 to May 1991.  His awards and 
decorations include the Combat Action Ribbon and Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

In May 2007, the Board denied the Veteran's claim for a 
disability rating greater than 10 percent for shrapnel wound 
of the right thigh involving Muscle Group XVI, and remanded 
the Veteran's claims of service connection for PTSD and a 
disability rating greater than 10 percent for traumatic 
arthritis of the left ankle.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In January 2008, the Court granted a joint motion to remand, 
vacating the Board's decision as to the right thigh issue and 
remanded the appeal to the Board.   The Board thereafter 
remanded the case in June 2008.

In a February 2009 supplemental statement of the case 
addressing the muscle injury issue, the VA Appeals Management 
Center (AMC) indicated that the PTSD and left ankle claims 
remained under development and would be addressed at a later 
point.  The AMC thereafter obtained additional records for 
the Veteran and recertified those two issues to the Board.  
For this reason the Board has listed the referenced two 
issues on the title page.

The issues of service connection for PTSD and for an 
increased rating for left ankle disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The Veteran's shrapnel wound to the right thigh involves 
moderate injury to Muscle Groups XIII and XIV; the disability 
is not productive of substantial knee or hip impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
shrapnel wound of the right thigh with muscle injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5313, 
5314 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
and of which information and evidence that VA will seek to 
provide and which information and evidence the claimant is 
expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in September 2002, October 2005, 
June 2007 and June 2008 correspondences.  The claim was last 
readjudicated in a February 2009 supplemental statement of 
the case.  

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court)  purported to clarify VA's notice obligations 
in increased rating claims.  The Court held that a notice 
letter must inform the Veteran that, to substantiate a claim, 
he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, the 
Board in June 2008 remanded the Veteran's claim for the RO to 
provide the Veteran with the type of notice previously 
required by the Court's decision in Vazquez-Flores, and the 
RO did provide such compliant notice later in June 2008.  
Reviewing the September 2002, October 2005, June 2007 and 
June 2008 correspondences in light of the Federal Circuit's 
decision and the June 2008 remand instructions, the Board 
finds that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to his increased rating claim.

The Veteran therefore has received the notice to which he is 
entitled as to his claim, and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the November 
2009 supplemental statement of the case, obviating any need 
to address whether the Veteran was prejudiced by a notice 
error in this case.  Based on the procedural history of this 
case, the Board concludes that VA has complied with any duty 
to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The May 2007 remand identified 
outstanding private treatment records from Drs. Klingbail and 
Meram, from Mr. Hustosky, and from the Centre for Health 
Care, and requested, in the context of the other two issues 
on appeal, that the RO obtain records from those sources.  
Records from those sources do not appear relevant to the 
muscle injury issue, but in any event, the record shows that 
the RO in June 2007 specifically requested that the Veteran 
authorize VA to obtain records from them, but that he did not 
comply.  The Board accordingly finds that VA has fulfilled 
any duty to assist the Veteran in obtaining records in 
connection with his appeal.

The record shows that the Veteran was examined in connection 
with his claim in December 2002, September 2008 and October 
2008.  The September 2008 and October 2008 examinations in 
particular, which consisted of neurologic and orthopedic 
evaluations, addressed the concerns expressed in the joint 
motion, including with respect to identifying the muscle 
groups involved.  The Board finds the examination reports on 
file are adequate.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected shrapnel wound of the right thigh involving 
muscle injury.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

The Veteran essentially contends that the current evaluation 
assigned for his shrapnel wound of the right thigh does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Although the Veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

Factual background

Service connection for residuals of a shrapnel wound to the 
right thigh involving Muscle Group (MG) XVI was granted in an 
October 1991 rating decision; the disorder was evaluated as 
10 percent disabling, and the RO used its own opinion in 
identifying the affected muscle group.  In February 2009, the 
evaluation was increased to 40 percent, with recognition that 
the disorder also involved injury to Muscle Group XIII; the 
RO continued to evaluate the disorder under the diagnostic 
code for MG XVI despite medical evidence showing the proper 
muscle group was MG XIV.

The Board initially notes that the Veteran, on his October 
2004 VA Form 9, specifically indicated that he did not wish 
appellate consideration of the proper evaluation assignable 
for the separately rated scars resulting from the service-
connected shrapnel wound.

The Veteran's service treatment records include a June 21, 
1967, entry indicating that the Veteran had a history of 
having been wounded in Vietnam on May 16, 1967, when he 
sustained a shrapnel wound to the right thigh.  It was noted 
that the Veteran had initially been treated by debridement 
and subsequently closed secondarily on May 24, 1967.  All 
wounds were healed, and the Veteran had been transferred for 
rehabilitation.  A physical examination upon admission had 
been within normal limits except for the presence of one 
laceration on the anterior thigh, and one laceration on the 
right thigh.  Pulses were good, and there was no evidence of 
arterial damage.  Some sensory deficit of the skin inferior 
to the right anterior scar was noted, but no motor deficits 
were found.  The Veteran had been ambulatory, and had full 
range of motion and strength in all joints; his only 
complaint was numbness beneath the previously-described 
sensory loss and some hyperesthesia about the scar.  The 
Veteran was felt to be improved and fit for duty, and was 
discharged to duty.   In September 1967 he was noted to have 
lost some muscle mass on the right leg and was prescribed 
therapy, but by November 1967 no muscle atrophy was evident.

A December 1973 examination was clinically normal except for 
several scars; further comments by a medical officer noted 
"wounded right thigh 1967 no sequalae."  In December 1976 
the Veteran had complained of pain in the medial right thigh, 
and an orthopedic consult noted the Veteran's report that a 
fragment had been driven anteriorly to the anterior mid-thigh 
where it was located in surgery and simply excised.  He 
complained of numbness in the thigh just distal to his healed 
wounds that frequently included burning and dysesthesias, 
especially in cold weather and when his pants had rubbed the 
skin for long time.  Examination determined that there was no 
objective motor loss, although there was a patch of 
diminished pinprick sensibility in the right medial thigh.  
There was no motor weakness, but there was small muscle bulk 
loss in the right semimembranosus and semitendinosus.  A 
January 1976 Report of Medical Examination disclosed a normal 
clinical evaluation except for the scars.  By August 1977, at 
a Report of Medical History the Veteran stated that he was in 
good physical condition.  A June 1980 Report of Medical 
Examination also noted the presence of several scars 
involving the right thigh, and found no impairment of 
movements at all.   

The Veteran attended a VA examination in December 2002.  The 
examiner noted that, historically, the shrapnel missile 
entered and exited with no bone or major blood vessel injury.  
The Veteran reported experiencing persistent pain at the site 
with more pain on walking or long standing, as well as with 
certain weather.  He reported that he was involved in 
physical therapy, but was working.  Physical examination 
showed some loss of the semitendinosus muscle underneath the 
posterior scar.  The Veteran was able to flex the right hip 
to 130 degrees; abduct it to 60 degrees; and flex it 
posteriorly to 30 degrees.  The Veteran was able to extend 
the right knee to 0 degrees and flex it to 130 degrees, with 
no evidence of tenderness.

VA treatment records on file for the period since 2002 
document complaints of right thigh pain, which the Veteran 
reported was controlled by medication.  His strength was full 
when tested.  In 2007, he reported having problems at work, 
but he did not elaborate.  In December 2007 he reported that 
he retired from work based on his age.

The Veteran attended a VA neurological examination in 
September 2008.  The examiner noted that the Veteran received 
a shrapnel wound to his right proximal medial thigh with 
debridement and excision of the fragment in service.  He 
noted that the Veteran experienced constant pain and numbness 
following the injury, which was worse with cold weather and 
with rubbing the site, but that the Veteran had not evidenced 
objective motor loss; the Veteran had evidenced diminished 
sense ability in the thigh with some motor weakness.  The 
Veteran's current complaints included continued pain, which 
was worse with walking or standing.  He explained that pain 
in general from several joints had caused him to leave his 
last job, but he could not say if the thigh pain in 
particular was responsible.  He indicated that his reported 
numbness was limited to the scars.  He indicated that there 
was no weakness outside of the pain, but that he favored the 
leg. 

Physical examination demonstrated the presence of a loss of 
sensation over the right lateral thigh and the scars, with a 
small amount of dysesthesia in a small amount of allodynia.  
There was slight weakness of the right quadriceps muscle that 
the examiner believed was likely give-way in nature, as the 
reflexes were intact and symmetric.  The Veteran's gait was 
antalgic, but he was able to stand on his heels and toes.  
There was normal bulk, tone and strength otherwise in the 
thigh muscles.  The Veteran's coordination was normal.  The 
examiner indicated that the scar probably damaged the lateral 
femoral cutaneous nerve, although the nerve could have been 
affected by diabetes.  The examiner concluded that, in any 
event, the nerve damage was not causing significant 
disability.  

The Veteran was afforded a VA orthopedic examination in 
October 2008.  The examiner reviewed the service treatment 
records and noted that the Veteran's wound in service was 
debrided then closed, and that the Veteran did not experience 
infection, drainage, or the need for additional surgical 
intervention.  He did sustain muscle damage with residual 
decreased sensation.  He reported that after service he 
worked as a border agent, where he experienced continued 
right thigh pain from the duties.  The Veteran explained that 
he was retired, and that he continued to experience residual 
thigh pain.  His current complaints included pain in Muscle 
Group 14, as well as numbness in a 39-square inch area.  He 
denied any drainage or redness.  He indicated that the pain 
was increased with ambulation.  He reported experiencing 
muscle spasms.  The pain also reportedly affected Muscle 
Group 13.  That area was sensitive to touch, and reportedly 
aggravated by standing, ambulation, kneeling and squatting.  
The Veteran reported tingling in the region of the scar.  He 
denied knee pain, drainage or redness.  He denied needing 
assistive devices, but indicated that he could only walk for 
up to 15 minutes.  He indicated that he experienced 
unsteadiness.  He reported pain with certain activities of 
daily living.  He indicated that he performed chores, but 
slowly. 

Physical examination showed that deep tendon reflexes were 
normal.  He had full muscle strength.  There was evidence of 
pain.  Sensation was intact except for the numbness 
surrounding the scars.  The Veteran had an antalgic gait on 
both sides, and was unable to toe or heel walk.  There were 
palpable defects in the Muscle Group XIII and XIV muscles, 
and both areas were tender.  The hip showed flexion to 100 
degrees with pain; internal rotation to 30 degrees with pain; 
external rotation to 40 degrees with pain; abduction to 20 
degrees with pain; and adduction to 10 degrees with pain.  
The range of motion was not additionally limited by pain, 
weakness, fatigue, or lack of endurance following repetitive 
motion testing or flare ups.  There was no tenderness in the 
trochanteric or anterior hip region.  The knee exhibited 
extension to 0 degrees and flexion to 130 degrees.  There was 
no tenderness.  The range of motion was not additionally 
limited by pain, weakness, fatigue, or lack of endurance 
following repetitive motion testing or flare ups.  There was 
no effusion, and the ligaments were intact.  X-ray studies 
showed that there were no foreign bodies in the right thigh.  
The examiner concluded that the Muscle Group injuries were 
moderately severe in nature.

Analysis

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally, 38 C.F.R. § 4.73.

Under VA regulations, a slight muscle disability results from 
an injury that is a simple muscle wound without debridement 
or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service 
department records must show a superficial wound with brief 
treatment and return to duty, as well as healing with good 
functional results.  There must be no evidence of any of the 
cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2009).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

The RO has evaluated the Veteran's disability as 40 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5316.  That 
code involves disability of Muscle Group (MG) XVI.  The 
muscles involved in MG XVI include the pelvic girdle group, 
including the psoas, illiacus and pectineus muscles.  
Function of this group includes flexion of the hip.  Muscle 
disability under this provision is evaluated as follows: 
slight (0 percent); moderate (10 percent); moderately severe 
(30 percent), and severe (40 percent).

38 C.F.R. § 4.73, Diagnostic Code 5313 involves disability of 
MG XIII.  The muscles involved in MG XIII include the 
posterior thigh and hamstring complex, including the biceps 
femoris, the semimembranosus, and the semitendinosus.  
Functions of Muscle Group XIII include extension of the hip 
and flexion of the knee, outward and inward rotation of the 
flexed knee, acting with the rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and knee, and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent), and severe (40 
percent).

38 C.F.R. § 4.73, Diagnostic Code 5314 involves disability of 
Muscle Group XIV.  The muscles involved in MG XIV include 
anterior thigh group: sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  The functions affected by these muscles 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of the fascia lata and 
iliotibial band, acting with XVII, in postural support of the 
body or acting with hamstrings in synchronizing the hip and 
knee.  Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (30 percent), and severe (40 percent).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.56(a).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The Board initially notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

After carefully reviewing the record, the Board finds that 
the Veteran's disability is most appropriately rated under 38 
C.F.R. § 4.73, Diagnostic Code 5314, as the only physician to 
address the actual muscle groups involved indicated that the 
muscle injury in service affected MGs XIII and XIV; he did 
not even suggest MG XVI was involved.  As pointed out 
earlier, the Veteran was rated under MG XVI only because the 
RO, without independent medical evidence, estimated that the 
injury involved that muscle group.  As it clearly does not, 
the Board will evaluate the disorder with consideration only 
of MGs XIII and XIV.
 
The service treatment records show that the right thigh 
injury was from a shrapnel wound that required debridement.  
The injury appears to have been a through and through injury, 
with some loss of deep fascia or muscle substance.  The 
injury in service did not result in prolonged infection or 
any indication of sloughing off of soft parts.  There was 
outward scarring, but no mention of intermuscular scarring, 
and following the initial period of recuperation, there was 
no indication of significant weakness in the thigh.  By 
November 1967 his clinicians specifically noted the absence 
of any atrophy.  The wound did not involve any nerve or 
artery damage, except apparently as to the cutaneous nerves 
covered by the scars.  (The scars have been separately 
evaluated and are not at issue in this appeal.)  The Board 
finds that by history, the shrapnel wound to either muscle 
group was no more than moderate in severity.

The medical records since service also show that the wound 
resulted in no more than moderate injury to the muscle 
groups.  The records for the 1970s show that the Veteran 
evidenced some loss of muscle substance, with no 
corresponding motor weakness or impairment of function.  The 
only abnormal findings pertained to areas of numbness which, 
as already noted, are associated with the separately 
evaluated scarring.

The more recent medical records also show that the muscle 
group injuries are moderate, and not moderately severe, in 
nature.  The VA treatment records document complaints of 
right thigh pain, with full strength.  At his December 2002 
VA examination the Veteran reported pain and demonstrated 
some loss of the semitendinosus muscle underneath the 
posterior scar, but he demonstrated substantially full range 
of hip and knee motion.  The September 2008 VA neurologist 
noted the presence of slight weakness of the right quadriceps 
muscle, but believed it was likely give-way in nature; he 
noted that the Veteran otherwise had  normal bulk, tone and 
strength in the thigh muscles, and that coordination was 
normal.  He also noted that deep tendon reflexes were intact.

The October 2008 VA examiner noted that deep tendon reflexes 
were normal and that the Veteran had full muscle strength.  
He noted palpable defects in the Muscle Group XIII and XIV 
muscles, with tenderness.  The Veteran retained substantial 
range of motion of the hip and knee, and motion was not 
additionally limited by pain, weakness, fatigue, or lack of 
endurance following repetitive motion testing or flare ups.  
X-ray studies showed that there were no foreign bodies in the 
right thigh.  

In short, the evidence since service shows that the Veteran 
has, at most, slight weakness in the affected thigh muscles, 
with intact coordination and substantial remaining range of 
motion in the affected hip and knee joints.  The Board 
acknowledges that the October 2008 examiner described the 
muscle injuries as moderately severe in nature, but points 
out that the words "moderate" and "moderately severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  In reviewing the entire 
history of the muscle injury, the Board finds that the 
initial injury was most consistent with a moderate (and not 
moderately severe) injury, and that the post-service evidence 
of record objectively shows no more than a moderate muscle 
injury of either Muscle Group.  That evidence, including on 
the October 2008 examination, shows that the Veteran retains 
full to substantially full strength in the muscle groups, 
that any slight weakness shown is give-way in nature (i.e. 
related to pain in the leg, rather than intrinsic weakness) 
and that the Veteran retains substantially full function in 
both the hip and the knee, even when his complaints of pain 
are considered and repetitive motion testing is conducted.  

The Board accordingly finds that the Veteran's Muscle Group 
XIII injury is no more than moderate in nature, and that his 
Muscle Group XIV injury is also no more than moderate in 
nature.  Consequently, a 10 percent evaluation would be 
assignable for each Muscle Group.

The record shows that the Veteran's muscle injuries affect 
both his hip and his knee, based on the location of his 
complaints of pain and the slight reduction in range of hip 
and knee motion shown.  MG XIII and MG XIV both affect hip 
motion and flexion of the knee, which corresponds to the 
actual impairment shown in this case.  Pursuant to 38 C.F.R. 
§ 4.56(d), the combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint.  In this 
case, combining the 10 percent and 10 percent ratings for the 
2 MGs would result in a disability percentage under 38 C.F.R. 
§ 4.25 of 20 percent, which is less than the 40 percent 
rating assigned by the RO.

The RO evaluated the MG injuries as moderately severe in 
nature, and under 38 C.F.R. § 4.55(e) assigned a single 40 
percent evaluation for severe muscle injury.  Even assuming 
that MG XIII and MG XIV in this case each acted on a 
different joint, the Board points out that 40 percent is the 
maximum evaluation assignable pursuant to 38 C.F.R. § 4.55(e) 
for those two particular muscle injury codes.

Accordingly, an evaluation in excess of 40 percent under 
38 C.F.R. § 4.73, Diagnostic Code 5313 or 5314 is not for 
application.

The Board has considered whether the muscle group injuries 
could alternatively be rated under the diagnostic codes 
pertaining to disability of the hip or the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009), a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, and a 20 percent evaluation is warranted where 
knee flexion is limited to 30 degrees.

A 10 percent evaluation is warranted for knee extension 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if it is slight or 
a 20 percent rating if it is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2009). 

Under Diagnostic Code 5262 (2009), a 10 percent rating is 
warranted for malunion of the tibia and fibula with a slight 
knee or ankle disability.  A 20 percent rating is assigned 
for malunion of the tibia and fibula with a moderate knee or 
ankle disability.  A 30 percent rating is assigned for 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula with loose motion, requiring a brace. 

A maximum 10 percent rating is warranted for limitation of 
extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2009).  

A 10 percent rating is warranted for limitation of flexion of 
the thigh to 45 degrees, and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2009).

Diagnostic Code 5253 (2009) provides for a 10 percent 
evaluation when there is limitation of abduction of the thigh 
such that the legs cannot be crossed or there is limitation 
of rotation such that it is not possible to toe out more than 
15 degrees.  A 20 percent rating requires limitation of 
abduction with motion lost beyond 10 degrees. 

Under Diagnostic Code 5255 (2009), a rating of 10 percent is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent disability rating is assigned for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent rating is warranted for malunion of the femur 
with marked knee or hip disability.  A 60 percent rating is 
assigned for fracture of the femur surgical neck with false 
joint, and for nonunion of the femur with loose motion, 
weight bearing preserved with aid of brace.  An 80 percent 
rating is warranted for fracture of femur shaft or anatomical 
neck with nonunion and loose motion. 

Turning first to the right knee, the evidence shows that the 
Veteran was consistently able extend the knee to 0 degrees 
without pain, and that he is able to flex it to 130 degrees 
before the onset of pain.  He does not experience any 
additional loss of motion with repetitive motion testing or 
due to pain or other complaints.  Nor is there any evidence 
of knee instability or of effusion or locking.  Nor is there 
evidence of any actual impairment of the tibia or fibula.  At 
most, the Veteran's knee disorder would be ratable as 10 
percent disabling based on limitation of flexion with 
consideration of pain (without a separate evaluation for 
extension, given the normal extension consistently shown 
without evidence of functional impairment).

Turning to the hip, it is unclear whether the hip extension 
is limited to the extent required, but the Board notes that 
limitation of hip extension would warrant a maximum 10 
percent evaluation.  With respect to hip flexion, a 20 
percent rating would require limitation to 30 degrees; the 
Veteran has consistently demonstrated hip flexion to at least 
100 degrees before the onset of pain, and his flexion is not 
shown to decrease with repetitive motion testing.  It is also 
unclear whether there is limitation of abduction of the thigh 
such that the legs cannot be crossed or there is limitation 
of rotation such that it is not possible to toe out more than 
15 degrees, but in any event, those symptoms would only 
warrant a 10 percent rating.  A 20 percent rating would 
require limitation of abduction with motion lost beyond 10 
degrees, and the Veteran has instead demonstrated abduction 
to at least 20 degrees.

Given the absence of any history of femur impairment, a 
compensable rating under Diagnostic Code 5255 would not be 
warranted.  

In short, separately evaluating the joint components of the 
muscle injuries would result in no more than a 10 percent 
rating for the knee component, and no more than a 10 percent 
rating for the hip component.  This is clearly less than the 
40 percent currently assigned under the muscle injury codes.

In sum, the evidence as a whole shows that the Veteran's 
right thigh disability is manifested by moderate injury to MG 
XIII and moderate injury to MG XIV, which would warrant a 20 
percent evaluation.  Separately evaluating the knee and hip 
components would also result in no more than a 20 percent 
evaluation.  

Consequently, the preponderance of the evidence is against 
assignment of an evaluation in excess of 40 percent for 
shrapnel wound of the right thigh involving muscle injury. 38 
C.F.R. § 4.3.  The Board moreover finds that none of the 
evidence of record supports assignment of a higher rating for 
any discrete period involved in this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran is entitled 
to a higher disability rating on an extra-schedular basis.  
38 C.F.R. § 3.321(b)(1). The governing norm for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In this case, the record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  The symptoms associated with the right 
thigh disorder, primarily pain and reduced motion, are 
reasonably contemplated by a 40 percent evaluation, as is the 
missed days of work reported by the Veteran; the evidence 
does not show that he has missed a substantial amount of work 
on account of the disorder.  His right thigh disorder clearly 
has not interfered markedly with his employment.  Nor has the 
Veteran been hospitalized frequently for his disorder.  In 
short, there are no legitimate grounds for consideration of 
assignment of an extra-schedular rating, to include referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.

 
ORDER

Entitlement to a rating in excess of 40 percent for shrapnel 
wound of the right thigh involving muscle injury is denied.


REMAND

In a May 2007 decision, the Board remanded the claims for an 
increased rating for left ankle disability and service 
connection for PTSD.  The Board requested that the RO provide 
the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice, 
attempt to obtain private medical records for the Veteran 
from certain providers, and to schedule the Veteran for 
psychiatric and orthopedic examinations.

The record reflects that the RO thereafter issued the Veteran 
38 U.S.C.A. § 5103(a)-compliant notice, and requested that he 
authorize VA to obtain records from the referenced private 
providers; he did not authorize VA to obtain any such 
records.  The RO notably has not scheduled the Veteran for 
the requested VA examinations.  The Board therefore must 
remand the remaining claims for compliance with the May 2007 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The Veteran should be scheduled for 
VA psychiatric and orthopedic 
examinations, respectively, and the 
examiners should review the entire claims 
files.  With the premise that the Veteran 
participated in combat, the psychiatric 
examiner should determine whether the 
Veteran currently suffers from PTSD 
according to provisions in the DSM-IV, 
and if so, whether there is a link 
between current symptoms and in-service 
combat experiences.  

The orthopedic examiner should assess the 
current severity of the Veteran's 
service-connected left ankle disability.  
The examination should include range of 
motion studies, commentary as to the 
presence of instability, and the extent 
of any painful motion or functional loss 
due to pain, weakness, and fatigability.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.   

2.  The RO should then readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


